EXHIBIT 10.1

[Sysco Letterhead]

[Date]

[Name]

[Title]

[Address 1]

[Address 2]

 

  Re:

Benefits Upon Termination Under Certain Circumstances

Dear [Name],

You are a key employee of Sysco Corporation (“Sysco” or the “Company”), and I
know that you will make significant contributions to the profitability, growth,
and financial strength of Sysco as we move forward. In recognition of your key
role and to encourage your continued focus on driving Sysco’s strategic
priorities, the Compensation and Leadership Development Committee of Sysco’s
Board of Directors has approved certain benefits to be paid to you in the event
that your employment were to end under specific circumstances.

The purpose of this letter agreement (this “Agreement”) is to memorialize the
severance payments and benefits to which you will be entitled if your employment
with Sysco ceases under particular circumstances. It further sets forth your
obligations and commitments in exchange for continued employment with Sysco, the
compensation and benefits you receive during such employment, and the promise
and/or receipt of exit benefits if your employment terminates under certain
circumstances.

1.    Circumstances Covered by this Agreement: You will be entitled to the
benefits described in this Agreement if your employment ceases for one of the
following Eligible Termination Reasons:

a.    Involuntary Termination Without Cause: “Cause” means your (1) conviction
of, or plea of nolo contendere to, a felony under federal law or the law of the
state in which such action occurred; (2) dishonesty in the course of fulfilling
your employment or service duties; (3) willful and deliberate failure to perform
your reasonable employment or service duties in any material respect; (4) your
violation of any material company policy, including the Sysco Global Code of
Conduct; or (5) your violation of any non-competition, non-solicitation,
confidentiality or other restrictive covenants agreement or code of conduct
applicable to you. Sysco shall have the sole discretion to determine whether
Cause for termination exists.



--------------------------------------------------------------------------------

b.    Voluntary Termination with Good Reason: “Good Reason” means the occurrence
of one or more of the following, without your consent: (1) a material diminution
in your authority, duties or responsibilities; (2) a material change in the
geographic location at which you must perform services for the Company or its
subsidiaries; or (3) a material diminution in your annual base salary; provided,
however, that to the extent equivalent salary reductions have been made for
similarly situated executives, such salary reduction shall not constitute Good
Reason. You must provide written notice of your intent to terminate for Good
Reason to Sysco within thirty (30) days after the event constituting Good
Reason. Sysco shall have a period of thirty (30) days in which it may correct
the act or failure to act that constitutes the grounds for Good Reason as set
forth in your notice of termination. If Sysco does not correct the act or
failure to act, you must terminate your employment for Good Reason within thirty
(30) days after the end of the cure period, in order for the termination to be
considered a Good Reason termination.

c.    Termination as a Result of a Change in Control: A “Change in Control
Termination” means a termination of your employment by Sysco without Cause or
your resignation of employment with Sysco for Good Reason, occurring during the
period beginning on the date that a Change in Control (as defined in the Sysco
Corporation 2018 Omnibus Incentive Plan) occurs and ending on the second
anniversary thereof.

2.    Benefits Upon Termination for an Eligible Termination Reason. If your
employment terminates for an Eligible Termination Reason, you will be entitled
to the following benefits, subject to the terms and conditions described in this
Agreement:

a.    Severance Payment:

 

  i.

Severance Payment in the Event of an Involuntary Termination Without Cause or
Voluntary Termination for Good Reason: An amount equal to two (2) times the sum
of your then-current annual base salary, less applicable withholdings (the
“Non-CIC Severance Payment”). The Non-CIC Severance Payment will not be
considered compensation under any compensation or benefit plan sponsored or
maintained by Sysco and will be in lieu of any separation of employment-related
payment to which you otherwise would have been entitled under any plan, practice
or program maintained by, or any agreement with, Sysco or any related or
affiliated entity, all of which shall be superseded by this Agreement. You will
not be eligible for any other severance payment, except as described herein, and
there will be no duplication of benefits. Subject to Section 11(a) of this
Agreement, the Non-CIC Severance Payment will be made in equal monthly
installments for a period of 24 months, commencing as soon as practicable, but
no later than thirty (30) days following the effective date of an executed
General Release (as defined below).



--------------------------------------------------------------------------------

  ii.

Severance Payment in the Event of a Change In Control Termination: An amount
equal to two (2) times the sum of (A) your then-current annual base salary and
(B) your then-current target short term incentive, less applicable withholdings
(the “CIC Severance Payment”). The CIC Severance Payment will not be considered
compensation under any compensation or benefit plan sponsored or maintained by
Sysco and will be in lieu of any separation of employment-related payment to
which you otherwise would have been entitled under any plan, practice or program
maintained by, or any agreement with, Sysco or any related or affiliated entity,
all of which shall be superseded by this Agreement. You will not be eligible for
any other severance payment, except as described herein, and there will be no
duplication of benefits. Subject to Section 11(a) of this Agreement, the CIC
Severance Payment will be made in a lump sum payment occurring as soon as
practicable, but no later than thirty (30) days following the effective date of
an executed General Release (as defined below).

b.    Group Health Plan Benefits Reimbursement: Provided that you or your
eligible dependents, if any, are participating in Sysco’s group health, dental
and vision plans at the time of your separation of employment and elect on a
timely basis to continue that participation in some or all of the offered plans
through the federal law commonly known as “COBRA,” you will be eligible to
receive, on a monthly basis, reimbursement in an amount equal to the difference
between (i) the amounts of any premiums or other fees paid by you pursuant to
COBRA to maintain your health benefits under the Company’s group health, dental
and vision plans and (ii) the applicable active employee rates for such health,
dental and vision benefits (the “Group Health Plan Benefits Reimbursement”). You
shall continue to be eligible for the Group Health Plan Benefits Reimbursement
until the earlier to occur of (1) the date eighteen (18) months after your
active employee coverage ends; or (2) the date you are eligible to enroll in the
health, dental and/or vision plans of another employer. Your continued receipt
of the Group Health Plan Benefits Reimbursement is dependent on you and your
dependents continuing to be eligible to participate in Sysco’s offered plans
through COBRA. You agree to notify Sysco promptly if you are eligible to enroll
in the plans of another employer or if you or any of your dependents cease to be
eligible to continue participation in Company plans through COBRA. Group Health
Benefits Plan Reimbursement will immediately cease if you violate the terms of
this Agreement.

c.    Outplacement: You will be immediately eligible for outplacement services
at the expense of Sysco. Such services will be provided for up to twelve
(12) months of coverage, or until new employment is obtained, whichever occurs
first. Outplacement benefits described in this subsection will immediately cease
if you violate the terms of this Agreement.



--------------------------------------------------------------------------------

d.    Annual Incentive in the Event of Involuntary Termination Not for Cause or
Resignation for Good Reason: If your employment with Sysco ends involuntarily
not for Cause or you resign with Good Reason, you will remain eligible for a
pro-rata portion of your annual or short-term incentive for the fiscal year
during which your employment is terminated. Your incentive payment will be
calculated based on the number of full calendar months you were employed by
Sysco during the applicable performance period and will be subject to the
attainment of applicable Sysco performance goals for such performance period.
Any annual or short-term incentive paid to you under this subsection will be
subject to applicable withholding taxes and will be calculated on the same basis
and made payable at the same time as all other annual or short-term incentives
for the same performance period.

e.    Annual Incentive in the Event of a Change in Control Termination: If your
employment with Sysco ends as a result of a Change in Control Termination, you
will remain eligible for a pro-rata portion of your annual or short-term
incentive for the fiscal year during which your employment is terminated. Your
incentive payment will be calculated based on the number of full calendar months
you were employed by Sysco during the applicable performance period and be paid
at 100% of the target performance under the applicable Sysco performance goals
for such performance period. Any annual or short-term incentive paid to you
under this subsection will be subject to applicable withholding taxes and will
be payable at the same time as all other annual or short-term incentives for the
same performance period.

3.    Circumstances Upon Which There Will Be No Entitlement to Benefits. This
Agreement does not provide termination benefits for any separation of employment
relating to:

a.    Termination with Cause;

b.    Voluntary Termination Without Good Reason; or

c.    Death or Disability. “Disability” means (i) in the United States, that you
have been determined by the Social Security Administration to be totally
disabled and (ii) in all other jurisdictions, disability, as determined pursuant
to the Company’s long-term disability policy.

4.    Employment-at-Will. This Agreement does not constitute a contract of
employment, and you acknowledge that your employment with Sysco is terminable
“at-will” by either party with or without Cause and with or without notice.

5.    Benefits Conditioned Upon Execution of Full Release of Claims. You must
execute and not revoke a legally enforceable general release of claims (“General
Release”) in a form acceptable to Sysco prior to the receipt of any payments or
benefits set forth in this Agreement.



--------------------------------------------------------------------------------

6.    Effective Date; Term; Renewal. This Agreement is effective as of
                    , 202     (the “Effective Date”) for one year. This
Agreement shall be automatically renewed annually thereafter for a renewal
period of one year, unless written notice of non-renewal is given by you or by
Sysco at least thirty (30) days prior to the expiration of the term, including
any renewal periods.

7.    Benefits Conditioned Upon Execution of Protective Covenants Agreement. You
must execute the attached Protective Covenants Agreement concurrently with your
execution of this Agreement in order to be eligible for the payments and
benefits set forth in this Agreement.

8.    Intellectual Property Rights. You acknowledge that your development, work
or research on any and all inventions or expressions of ideas, that may or may
not be eligible for patent, copyright, trademark or trade secret protection,
hereafter made or conceived solely or jointly within the scope of employment at
Sysco, provided such invention or expression of an idea relates to the business
of Sysco or relates to actual or demonstrably anticipated research or
development of Sysco or results from any work performed by you for or on behalf
of Sysco, are hereby assigned to Sysco, including your entire rights, title and
interest. You will promptly disclose such invention or expression of an idea to
your leader and will, upon request, promptly execute a specific written
assignment of title to Sysco. If you currently hold any inventions or
expressions of an idea, regardless of whether they were published or filed with
the U.S. Patent and Trademark Office or the U.S. Copyright Office, or are under
contract to not so assign, you will provide a list of such inventions or idea to
the Company’s General Counsel within two days of the execution of this
Agreement.

9.    Cooperation in Litigation. You agree, without receiving additional
compensation, to fully and completely cooperate with Sysco, both during and
after the period of employment with Sysco, with respect to matters that relate
to your employment, in all investigations, potential litigation or litigation in
which Sysco is involved or may become involved, other than any such
investigations, potential litigation or litigation between you and Sysco. Sysco
will reimburse you for reasonable travel and out-of-pocket expenses incurred in
connection with any such investigations, potential litigation or litigation.

10.    Non-Disparagement. You will not take any actions that would reasonably be
expected to be detrimental to the interests of Sysco or any Sysco affiliate, nor
make derogatory statements, either written or oral to any third party, or
otherwise publicly disparage Sysco or any Sysco affiliate, its products,
services, or present or former employees, officers, directors, or customers.
This provision does not and is not intended to preclude you from providing
truthful testimony in response to legal process or governmental inquiry.

11.    Tax Matters.

a.    Section 409A Compliance. This Agreement is intended to be exempt from
Section 409A of the Internal Revenue Code and valid regulations thereunder
(“Section 409A”) as a short term deferral, or to comply with the requirements of
Section 409A and, specifically, with the provisions of Treasury Regulation



--------------------------------------------------------------------------------

Section 1.409A-3(i)(1)(i) stating that a plan may provide that a payment upon
the lapse of a substantial risk of forfeiture is to be made in accordance with a
fixed schedule that is objectively determinable based on the date the
substantial risk of forfeiture lapses. The substantial risk of forfeiture lapses
on the date the Executive’s employment ceases for an Eligible Termination Reason
that is a “separation from service” under Section 409A. This Agreement shall be
administered and interpreted in accordance with Section 409A. For purposes of
Section 409A, the right to a series of payments under this Agreement shall be
treated as a right to a series of separate payments. Payments shall commence not
later than 90 days after the date of separation from service for an Eligible
Termination Reason. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the Release, directly or indirectly, result in the Executive
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, based on
timing of the execution of the Release, payment shall be made in the later
taxable year, if required by Section 409A. With respect to amounts paid under
this Agreement that are reimbursements or in-kind benefits under Treasury
Regulation Section 1.409A-3(i)(1)(iv), no such reimbursement or in-kind benefit
shall be subject to liquidation or exchange for another benefit; the amount
available for reimbursement or in-kind benefits provided during any calendar
year shall not affect the amount available for reimbursement or in-kind benefits
to be provided in a subsequent calendar year; and any reimbursement to which you
are entitled shall be made promptly, but no later than the last day of the
calendar year immediately following the calendar year in which such expenses
were incurred. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A.

b.    Treatment of Payments or Benefits Under Section 280G. In the event that
any payment or benefit received (or to be received) by you would fail to be
deductible under Section 280G of the Internal Revenue Code (“Section 280G”) or
otherwise would be subject (in whole or part) to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the “Excise Tax”) then, the payment
or benefits to be received by you that are subject to Section 280G shall be
reduced to the extent necessary so that no portion of the total payment or
benefits is subject to the Excise Tax, but only if the net amount of such
payment or benefits, as so reduced, is greater than or equal to the net amount
of such total payment or benefits without such reduction.

12.     Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and, during the
term of this Agreement, supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof.



--------------------------------------------------------------------------------

13.    Governing Law, Jurisdiction, and Venue. This Agreement shall be governed
by the laws of the United States and the laws of the State of Texas, both as to
interpretation and performance. Any action or other legal proceeding not subject
to arbitration under this Agreement or any action or legal proceeding regarding
the enforceability of this Agreement shall be brought exclusively in an
appropriate court of competent jurisdiction located in Harris County, Texas (if
the action is brought in state court) or in the Southern District of Texas (if
such action is brought in federal court). Any action brought within such courts
shall not be transferred or removed by you to any other state or federal court.

14.    Severability; Validity. If any provision(s) of this Agreement shall be
found invalid, illegal, or unenforceable, in whole or in part, then such
provision(s) shall be modified or restricted so as to effectuate as nearly as
possible in a valid and enforceable way the provisions hereof, or shall be
deemed excised from this Agreement, as the case may require, and this Agreement
shall be construed and enforced to the maximum extent permitted by law, as if
such provision(s) had been originally incorporated herein as so modified or
restricted or as if such provision(s) had not been originally incorporated
herein, as the case may be.

15.    Successors and Assigns. This Agreement may be transferred, in whole or in
part, by the Company to its successors and assigns, and the rights and
obligations of this Agreement shall be binding upon and inure to the benefit of
any successors or assigns of the Company, and you will remain bound to fulfill
your obligations under this Agreement. You may not, however, transfer or assign
your rights or obligations under this Agreement.

16.    Survival. The obligations contained in Sections 8, 9, 10 and 13 of this
Agreement shall remain in full force and effect after the termination of your
employment with the Company. You and the Company acknowledge and understand that
your obligations under this Agreement shall not be affected by the reasons for,
circumstances of, or identity of the party who initiates the termination of your
employment with Sysco.

17.    Inurement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder had you
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee, or, if there is no such devisee, legatee or designee, to your
estate.

18.    No Waiver. The Company’s waiver or failure to enforce the terms of this
Agreement in one instance shall not constitute a waiver of its rights under this
Agreement to enforce, in other instances, that term or any other term of this
Agreement.



--------------------------------------------------------------------------------

19.    Read and Understood. By signing below, you agree that you have read this
Agreement, carefully and understand each of its terms and conditions and been
provided the opportunity to seek independent legal counsel of your choice to the
extent you deemed such advice necessary in connection with the review and
execution of this Agreement.

I appreciate your contribution to the success of Sysco and value the role you
will play in our success in the future. Please sign below indicating your
receipt of and agreement to these terms.

Sincerely,

Kevin Hourican

President & CEO

Attachment

 

Agreed:

                                  

Name

                              

Date